UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1516


SURESH C. SHRENI,

                  Plaintiff – Appellant,

             v.

DEPARTMENT OF TREASURY, Internal Revenue Service,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-02209-AW)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Suresh C. Shreni, Appellant Pro Se.   Michael Justin Friedman,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Suresh C. Shreni appeals the district court’s order

granting       summary      judgment      to   the    Defendant   on      Shreni’s

employment discrimination action filed pursuant to Title VII of

the Civil Rights Act of 1964 and 42 U.S.C. § 1981 (2006), and a

subsequent order denying his motion for reconsideration.                        We

have     reviewed     the    record    and     find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.        Shreni v. Dep’t of Treasury, No. 8:07-cv-02209-AW (D.

Md.    Dec.    18,   2008;   Apr.   13,    2009).     We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                           2